Earl Warren: Charles Paul, Director of Agriculture of California, Appellants, versus United States. Mr. Solicitor General.
Archibald Cox: Mr. Chief Justice, may it please the Court. When the Court rose yesterday, I was just beginning to develop the second of the three grounds on which we contend that these purchases were immune from California regulation. That ground Your Honor's will recall as the California Milk Control law is inconsistent with the federal procurement statutes and regulations and therefore must yield under the Supremacy Clause. Federal scheme as we read the statute and the regulations directs the procurement officers to acquire goods by a competitive bidding were possible and whereby negotiation, nevertheless, with enough negotiators to acquire the benefits of competition. In that view, I think appears quite clearly from a review of the statute and also, particularly the regulations that are set forth in the appendices to our brief.
Arthur J. Goldberg: (Inaudible) Solicitor General, if the Department has said is not (Inaudible)?
Archibald Cox: Because the regulations deal with the purchases of the Government and not with the purchases of the private handlers from the farmers. We're concerned as I sought -- show yesterday, we're getting the benefits of competition at the handler level. Now, we're not concerned with getting the benefits of competition at the producer level quite contrary.
Arthur J. Goldberg: Do you think that was (Inaudible)?
Archibald Cox: I think I would have an exceedingly difficult case and I think in view in the interpretation put on the regulations by the Secretary of Defense. At the present time, I would have a virtually impossible case because I should suppose that that interpretation by which is very firmly the view of the Defense Department at this time. It's been reported to Congress, should be read as a rubric. But this regulations deal with our purchasers from the distributors where we frankly do seek to get the benefits of competition so far as that margin is concerned. I might say in that connection it was mentioned yesterday that United States' attorneys were in the California's courts seeking to aid the cause of the handlers with respect to the enforcement of producer price. I've been able to find no evidence if that's so if theirs some misunderstanding here. I certainly going to assure the California authorities that there's no doubt in Washington about what our policy is. And we'll take steps to transmit those instructions if there had been any confusion. A question was raised in the reply brief about the procurement regulations. The reply brief states that the Government purports to quote them but the counsel was unable to find them in the code of federal Regulations. The source of the confusion is that what we print in the back of the brief is the regulations as they appear in the record and those were the regulations enforced at the time the suit was brought. Subsequently, there was a minor change made which involves some renumbering and the result is that unless you check through the numbers three -- 301 became 302 or 303 and things like that. It is confusing but these regulations were the once in effect at the time and indeed the ones effect the day also the numbers are different, are substantially the same.
Byron R. White: (Inaudible)
Archibald Cox: Well, I think its -- its certainly helpful to my case and we think that the same two differences that were pointed out in the Public Utilities case still exist today. At the time of the Penn Dairies case, the old version of the regulation said that appropriated funds might not be used for payments upon awards, upon invitations for bids containing requirement showing compliance to the state price laws. At least not until there'd been a final and authoritative determination that the state's statutes are applicable.
Speaker: (Inaudible)
Archibald Cox: That has been -- excuse me. That's been released. Then another difference was that the old version of the regulations had declared that competitive bids were not required when the price is fixed by federal, state, municipal or other competent legal authority. That too has been taken out. These differences were thought precisely by the court in the California Commission case. The same differences exist today and we think that the California Commission case therefore rather than the earlier case is controlling.
Speaker: (Inaudible)
Archibald Cox: Well, I'm -- but, yes clearly. Now, I don't see that there is any essential difference between milk and transportation in this respect. I don't think there's any difference between kinds of transportation in this respect. If we are talking about the policy and the procurement regulation, the same policy is laid down by the regulations in each case and it draws no difference between milk and transportation. Indeed if there is any, it's that the policy expressed than the regulation is applicable to the procurement of commodity is more emphatic and clearer than the policy declared in relation to transportation.
Byron R. White: What -- suppose there are (Inaudible) there if -- there is exclusive legislative authority in Congress. It might be an important requirement if Congress has given an intent, the procurement (Inaudible) to accept or to honor minimum prices in the state?
Archibald Cox: I think it might be relevant but hardly decisive because the question that certainly Congress has done nothing it would seem to give its consent to California to apply California legislation --
Byron R. White: Well, but (Voice Overlap) --
Archibald Cox: -- in the federal enclave. And I think this Section saying, nobody shall prepare to do anything unlawful in the enclave is equivalent as the Court said in the Pacific Coast Dairy case to -- attempting to regulate what happens in the enclave.
Byron R. White: Well, if Congress has said that to do that, if procurement officers do not try to bargain below the statement of the price fix (Inaudible) and then the procurement officer had and one of the distributors had given them a lower price. Would -- wouldn't you think California could take action against the --
Archibald Cox: I would think if this happened in the federal enclave over which there was exclusive federal jurisdiction that California could not take action that this would be a matter punishable or by reprimand or if it's an offense by an information or indictment by the Federal Government.
Byron R. White: (Inaudible)
Archibald Cox: It's still not the decision of legislative jurisdiction to California.
Byron R. White: A fortiori (Inaudible) do -- have the order which was given to (Inaudible) procurement officers to (Inaudible) California couldn't do it?
Archibald Cox: If my first ground is good I think California no longer could -- I think California could not intervene. Of course if they had given consent and expressed the policy of complying with state price control laws, then my second ground would be gone. But it seems to make quite clear that Congress did not give the consent and that the statute and especially the regulations expressly opposing view.
William J. Brennan, Jr.: Mr. Solicitor General, in that respect, you said to me yesterday that purchases from revolving funds are not governed by the procurement regulations. Is that by some exclusive provision in the regulations or is that also in the (Voice Overlap) --
Archibald Cox: The statute is applicable to purchases with appropriated funds.
William J. Brennan, Jr.: And that's the basis upon what --
Archibald Cox: That's the basis on which we rest. So that really there are three kinds of milk involved here in all candor. But firstly, the purchases were (Inaudible) branches then as to that my case stands just as I have stated. At the other extreme are the purchases of officers' clubs, and other activities at that time which remained from a revolving funds and not about of appropriated funds and as to those, I don't think we can fairly argue that the procurement policy is applicable. In between our certain purchases made for commissaries, purchases for resale. Now as to those, I think my argument on the procurement policy is somewhat weaker and still think it's a valid argument but there are two points which can be made against them. One is that Congress has indicated that where things are bought for resale, it is not -- is concerned with competitive bidding. Now second, it has indicated that a commissary should not be established in areas where goods can be purchased at local stores nearby for the same prices. Now Mr. Ford argues, I think with some parts that this indicates that -- or may indicate, that the milk bought for the commissaries, Congress wasn't so interested in competitive price. My reply is that the same regulations apply that what Congress was concerned with was perhaps not having the commissary but once you have them and that determination has been made then they're governed by the same procurement policies as all other case.
William J. Brennan, Jr.: But in any event, if your enclave argument prevails, these reaches all three --
Archibald Cox: Yes.
William J. Brennan, Jr.: (Inaudible)
Archibald Cox: (Inaudible) by enclave argument prevails it clearly reaches all three and if the third point which I simply mentioned now so as not to waive it prevails. This violates the constitutional immunity then it reaches all three. Accordingly, if it pleased the Court, we ask if the judgment be affirmed with such modification as being -- maybe necessary to reflect the concessions that we made in our brief and that I have made here in the oral argument.
Earl Warren: Very well. Mr. Fourt.
John Fourt: Mr. Chief Justice, if the Court please. The thrust of the Government's argument we feel is pertains to what has been described as the enclaved position. That is their claim that the United State has exclusive jurisdiction over these installations. Our position is that this is indeed a recondite and difficult question, a question of first impression. We want to illustrate that it is difficult by citation of two different lines authorities. First, in our brief, we have cited that the (Inaudible) General of the Army has issued two opinions which are inconsistent with the position now taken by the Government. Those opinions are cited in our brief so that we have inconsistent administrative interpretations by both California and the United States. And secondly, we want to briefly advert to the case cited yesterday, United States versus Cornell, 25 Federal cases, page 646. In that case, the Court had before it a 1791 Rhode Island statute. And this Rhode Island statute was a session statute not a solely a statute, such our 1872 statute but a session statute. In essence what it provided was that Rhode Island would make a session of exclusive jurisdiction in United States over lands purchased by the United States from the municipalities or private landowners with the consent given by the Government. Mr. Justice Stewart in this case, then as one of this alternative grounds held that the attempt by Rhode Island to condition that session, jurisdiction to make a reservation of that session was invalid because the consent to a purchase brought the land involved within Article I, Section 8, Clause 17 of the Constitution which was he felt exclusory of state law and therefore this attempted reservation of jurisdiction was invalid. This case was reviewed by this Court in James versus Dravo Contracting Company in 302 of United States and there the Court expressly disapproved this holding by Mr. Justice (Inaudible) sitting on Circuit that Clause 17 was exclusory to the extent that it would prohibit a state from making a condition to a session of jurisdiction. Now our point here is that if Clause 17 is construed by this Court was not exclusory so as to prevent a state from conditioning its consent then it is not exclusory at all except as implemented by Congress. Now, turning then to the procurement argument and particularly the question which Mr. Justice Goldberg --
Speaker: (Inaudible)
John Fourt: Yes, sir?
Arthur J. Goldberg: Are you asking (Inaudible)?
John Fourt: Yes.
Arthur J. Goldberg: Isn't that issue (Inaudible)?
John Fourt: Yes, yes. With respect to that point, it is our position that the 1940 Amendment to revise statutes Section 355 which is requires the notice requirement which the United States must give to a state. First required a notice and if a notice given here by United States was no notice at all because it said, “We accept jurisdictional where all lands owned by United States within California, give no notice at all to California what parcels were involved.” Secondly, that as construed by the Department of Justice in its brief to this Court in Adams versus United States that the language in revised Section 355, incorporated such applicable notice requirements of the state. And they actually mentioned that if a state has a requirement for the filing of a plats and meets in bounds then the United States should comply with that recording requirement. Therefore, (Inaudible) Congress has given that direction. We feel that in this case United States did not comply with the statutory direction. Secondly, the implementation by Congress of this power of exclusive legislation has not clearly superseded state law and one implementation of course is the procurement statutes. There are other regulations for example that a state warrant of arrest shall not be honored on a federal military installation except in the discretion of the Commanding Officer and there are a number of such regulations. Again, Congress has not come on forth and clearly said that our procurement statutes are invalid as applied to contractors with the Government. Now in response to your question, the Mr. Solicitor General said that the crux was whether the state can circumscribe to any extent the way which the Government can contract. Now, we take it here that what the United States is saying that, it is no concern of the governments whether the contractor with United States received so little on his Government contract that he is unable to pay his dairy farmers for his milk, his labor cost in a highly organized industry. Indeed, the Court has before it a brief of Petaluma Cooperative, a small cooperative in Northern California were on pages 4 and 6. It describes how it was driven from the market by virtue of this acute competition. Now, what caused this competition? Well, the Government is the largest purchaser of milk in California. And secondly, its contracts are tremendously powerful leverage in the hands of the Government. For example, the contract at Travis was for the amount of $500,000 worth of milk and that at Travis was for $450,000 worth of milk. Perhaps distributor was laughing but he said he'd burn his grandmother alive for that kind of money. Now, inevitably this law situation which the Government in driving a hard bargain will drive upon contracts with the Government will undermine the efforts of the State of California and other states to correct the very situation, the very economic instability which the Government seeks to take advantage of. In summary then, we feel that California has been rather sharply dealt with here. We have questions of statutory constructions of state law which were precluded from deciding under state courts. We feel that the action of the Government here prevents us from protecting our supply of a vital food which is also vital to the Government. We therefore ask the judgment be reversed.